Loring, J.
The purpose of St. 1904, c. 320, is manifest. It was to relieve the courts of those counties in which defendants in actions of negligence usually have a place of business from the trial of actions where the act of negligence happened in another county to plaintiffs residing or having a place of business in other counties. If (as is contended by the plaintiff) it were still possible' to begin the action (in such cases) by a trustee writ, the purpose of the enactment to a large extent would be nullified. We are of opinion that the Legislature meant what it said when it provided that such actions “shall be brought” in the county where the plaintiff lives or has his usual place of business, or in the county in which the injury was received, and that R. L. c. 189, §§ 1, 2, were to that extent impliedly repealed. See in this connection Kilby Bank, petitioner, 23 Pick. 93; Merchants Bank v. Cook, 4 Pick. 405.
The order for judgment dismissing the action must be affirmed; and it is

So ordered.